Citation Nr: 1721483	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for the right forefoot region, to include residual osteoarthritis of the first digit metatarsophalangeal inter and right fourth toe proximal interphalangeal joint, and mild fifth toe hammertoe (a right foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1960 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In June 2013, the Veteran testified at a Videoconference Board hearing before a Veterans Law Judge sitting in Washington, DC.  A copy of the hearing transcript is associated with the Veteran's file on Virtual VA.  The Veterans Law Judge who held the June 2013 hearing is no longer employed by the Board.  In a May 2017 written statement, the Veteran, through the representative, indicated that he did not want another Board hearing; therefore, the Board may proceed in this case.  

In an April 2015 rating decision, the RO denied service connection for a right hip condition and a right knee condition.  Pursuant to a May 2015 Notice of Disagreement, the Veteran was provided a Statement of the Case in October 2016.  The Veteran did not perfect the appeals of service connection for a right hip condition and a right knee condition with a timely Substantive Appeal; therefore, those issues are not in appellate status, and are not before the Board.  

In April 2016, the Board issued a decision denying an increased rating for a right foot disability.  The Veteran appealed the April 2016 Board decision that denied an increased rating for a right foot disability to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a Joint Motion for Remand (JMR) and remanded the issue back to the Board for further proceedings consistent with the JMR.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of an increased rating for a right foot disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran underwent a VA examination in January 2014.  The Board finds that the January 2014 VA examination is inadequate.  Recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was not conducted at the most recent January 2014 VA examination.  In consideration of the Court's holding in Corriea and the arguments made by the Parties of the February 2017 JMR, to include the findings that the April 2016 Board decision did not consider and discuss all potentially relevant diagnostic codes and support its selection with sufficient reasons or bases when determining that a rating in excess of 20 percent was not warranted, and that the January 2014 VA examination is inadequate as to distinguishing between those symptoms associated with the in-service right foot injury (i.e., the service-connected right foot disability) and those attributable to age, the Board finds that a remand is necessary for a new examination and opinion that adequately address the current extent and severity of the Veteran's service-connected right foot disability.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination with a VA examiner other than the examiner who conducted the January 2014 VA foot examination to assist in determining the current level of severity of the service-connected right foot disability.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  

The VA examiner is informed that the Veteran is service connected for residual osteoarthritis of the first digit metatarsophalangeal inter and right fourth toe proximal interphalangeal joint, and mild fifth toe hammertoe.  The Veteran is also diagnosed with, but is not service connected for, Morton's neuroma and hallux rigidus.  

The VA examiner is asked to test the right foot for pain in weight-bearing and nonweight-bearing in relation to the service-connected right foot disability, if it is possible to distinguish between pain associated with the service-connected disability (residual osteoarthritis of the first digit metatarsophalangeal inter and right fourth toe proximal interphalangeal joint, and mild fifth toe hammertoe) and pain associated with a non-service-connected disability (Morton's neuroma and hallux rigidus) involving the right foot.  

The VA examiner is also asked to distinguish, if possible, between the symptoms associated with the service-connected right foot disability (residual osteoarthritis of the first digit metatarsophalangeal inter and right fourth toe proximal interphalangeal joint, and mild fifth toe hammertoe) and the symptoms attributable to age.  If the VA examiner is unable to conduct the required testing, the VA examiner should explain why the required testing cannot be conducted.

If feasible, the VA examiner is asked to address the extent of any incoordination, weakened movement, and excess fatigability on use due to the service-connected right foot disability only (residual osteoarthritis of the first digit metatarsophalangeal inter and right fourth toe proximal interphalangeal joint, and mild fifth toe hammertoe).

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups related to the service-connected residual osteoarthritis of the first digit metatarsophalangeal inter and right fourth toe proximal interphalangeal joint, and mild fifth toe hammertoe only.  

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of an increased rating for a right foot disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

